Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Torres et al. (US 2021/0019307) teaches self-documenting APIs. Ying et al. (US 2020/0326913) taches probabilistic matching of web API code usage to specifications. Jain et al. (US 2020/0302050) teaches auto-learning and auto-mapping of application services and APIs. Bharti et al. (US 2020/0301761) teaches API usage pattern discovery. Doshi et al. (US 2018/0217871) teaches discovering and publishing API information. Batinich et al. (US 2018/0196647) teaches API discovery using pattern recognition. Witkop et al. (US 2016/0267153) teaches API discovery. Laredo et al. (US 2016/0026710) teaches using ontology to discover API requirements. CUI et al. (US 2016/0019102) teaches API call pattern discovery. Hossain et al. (US 2012/0296929) teaches an API discovery service.
However, the art of record neither teaches nor renders obvious the specific combination of  generating interaction pattern data, wherein the interaction pattern data defines, for each interaction of a plurality of interactions, a plurality of roles, wherein each role is associated with a transaction that is performed with another role, wherein the transaction is performed using an application programming interface (API); generating application conformance data, wherein the application conformance data defines, for each application of a plurality of applications, a set of roles implemented by the corresponding application; generating application instance data, wherein the application instance data includes location data of a plurality of APIs associated with an instance of an application of the plurality of applications; and controlling communication 
Similarly, the art of record neither teaches nor renders obvious the specific combination of  receiving a request from a first application of a plurality of applications to invoke a specified API associated with a second application of the plurality of applications; obtaining interaction pattern data and application conformance data from a storage system, wherein the interaction pattern data defines each interaction of a plurality of interactions using a plurality of roles, wherein each role is configured to consume an API from another role, or provide the API to another role, wherein the application conformance data defines, for each application of a plurality of applications, a set of roles implemented by the corresponding application; determining, based on the application conformance data and the interaction pattern data, that the first application is configured to implement a first role and the second application is configured to implement a second role, wherein the interaction pattern data indicates that the first role is configured to consume the specified API associated with the second role; and permitting the first application to invoke the specified API.
Similarly, the art of record neither teaches nor renders obvious the specific combination of  one or more processors configured by machine-readable instructions to: obtain configuration data from a configuration subsystem, the configuration data including: interaction pattern data, wherein the interaction pattern data defines an interaction using a plurality of roles, wherein each role is a consumer of an application programming interface (API) or a provider of the API, application conformance data, wherein the application conformance data defines a set of roles implemented by an application, and application instance data, wherein the application instance 
 Claims 2-15, 17-21, 23, 25-27 are allowed for at least the reasons of claims 1, 16, 22, and 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198